DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office Action is in response to correspondence filed 03/30/2022 in reference to application 16/879,886. Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 03/30/2022 has been accepted and considered in this office action. Claims 1, 9 and 15 have been amended. Amendments to the Specification have been considered and the objections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 03/30/2022, with respect to the rejection(s) of claim(s) 1, 9, and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 10902215 B1) and further in view of Mizushima (WO 2019225028 A1), using different portions of these previously applied references.
Applicant argues, see Remarks Page (9-10 of 11), that the reference does not disclose generating a vector; particularly, the reference does not disclose generating the claimed "fusion vector."
However, Col 3, Ln 60-62, states “convert language into an input format that can be provided to a model….such as vectors.”. This shows that the language input is changed to vector form. Col 3, Ln 50-59, states “identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding”. This shows that the characteristics are in vector(matrix or embedding) form as well. Col 3, Ln 35-37, states “user clusters can be combined with the phrase inputs for a model of a translation engine” This shows that the two vector inputs are combined for input into the translation model. Therefore, the reference teaches the generation of the fusion vector.
Applicant argues, see Remarks page (10 of 11), that consequentially to the previous conclusion, the reference also does not teach "receiving, by an adaptive neural network, the fusion vector" or "training... based on the fusion vector".
However, as shown above, the reference does teach generating the fusion vector, therefore this argument is moot.
Applicant argues, see Remarks page (10 of 11), that input and output is not the same as Applicant's claimed "fusion vector" that is received by an adaptive neural network and is a basis for training the adaptive neural network.
However, with the change of the rejection using the previously applied references, Col 3, 35-40, states “The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster.” This shows that the combination is used as input for the translation model, which outputs a translation based off of both the language and the characteristics. Therefore under the new rejections necessitated by the amendment, the reference does teach the same input and output.
Applicant argues, see Remarks page (10 of 11), that the cited portion does not teach or suggest the claimed "second user input feature vector," much less determining such a second user input feature vector "based on the second context feature vector."
However, with the change of the rejection using the previously applied references, Col 4, Ln 4-10, states “The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language”. The Claimed limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated(second input feature vector), and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process, as it only outputs the language that was translated, and not the characteristic values. Therefore under the new rejections necessitated by the amendment, the reference does teach determining such a second user input feature vector based on the second context feature vector.
The arguments are directed towards Independent Claims 1, 9 and 15, as stated in Remarks page (9 of 11), and likewise the above arguments by examiner address the similar limitations of Claims 1, 9 and 15. Therefore the examiner believes that the previously relied upon references still teach the new interpretation of claims 1, 9 and 15.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10902215 B1), and further in view of Mizushima (WO 2019225028 A1).

Regarding Claim 1:
	A method for providing language translations, the method comprising: receiving a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receiving a set of contextual data(Col 2, Ln 39-42, -user cluster…characteristics); 
encoding, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encoding, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
generating, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors. Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding. Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
receiving, by an adaptive neural network, the fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
training [[an]] the adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 3, 35-40, The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
receiving a second user input in the source language for translation into a target language(Col 3, Ln 51-53, employ a trained user-signal cluster translation engine in the translation of a new content item); 
determining, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 3, Ln 55-62,The translation system can obtain.. characteristic values… embedding encoding the values… new content item into…vectors. Col 4, Ln 4-10, The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
decoding the second user input feature vector, based on the source language and the target language, into a target language output(Col 4, Ln 8-10, Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language); 
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 2:
The combination of Zhang and Mizushima teaches the method of claim 1, but does not teach further comprising notifying a first user of the target language output.
In the same field of machine translation, Mizushima teaches further comprising notifying a first user of the target language output (Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify he combination of Zhang and Mizushima with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 7:
The combination of Zhang and Mizushima teaches the method of claim 1, and Zhang teaches wherein training the adaptive neural network to identify the context feature vector includes adjusting a weight or a bias of the neural network(Col 3, Ln 8-9, a translation model can be a neural network. Col 3, Ln 27-28, the neural network can be modified, such as by changing weights).

Regarding Claim 8:
The combination of Zhang and Mizushima teaches the method of claim 1, and Zhang teaches wherein software is provided as a service in a cloud environment to perform the method(FIG 2, Elements 205A & 210. Col 6, Ln 33-36, server receives client requests and coordinates fulfillment of the requests through other servers).

Regarding Claim 9:
A computer program product for providing language translations, the computer program product comprising a computer readable storage medium(Col 6, Ln 2-3, a memory) 
having program instructions embodied therewith, the program instructions executable by a device to cause the device to: (Col 6, Ln 3-4, Memory can include program memory that stores programs and software) 
receive a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receive a set of contextual data(Col 2, Ln 39-42, -user cluster…characteristics); 
encode, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encode, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
generate, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors. Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding. Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
receive, by an adaptive neural network, the fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
train [[an]] the adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 3, 35-40, The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
receive a second user input in the source language for translation into a target language(Col 3, Ln 51-53, employ a trained user-signal cluster translation engine in the translation of a new content item); 
determine, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 3, Ln 55-62,The translation system can obtain.. characteristic values… embedding encoding the values… new content item into…vectors. Col 4, Ln 4-10, The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
decode the second user input feature vector, based on the source language and the target language, into a target language output(Col 4, Ln 8-10, Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language); 
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 10:
	Claim 10 contains similar limitations as Claim 2 and is therefore rejected for the same reasons.

Regarding Claim 15:
A system for providing language translations, comprising: a memory with program instructions included thereon (Col 6, Ln 3-4, Memory can include program memory that stores programs and software); 
and a processor in communication with the memory, wherein the program instructions cause the processor to (Col 5, Ln 60, A CPU can have access to a memory): 
receive a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receive a set of contextual data(Col 2, Ln 39-42, -user cluster…characteristics); 
encode, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encode, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
generate, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors. Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding. Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
receive, by an adaptive neural network, the fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
train [[an]] the adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 3, 35-40, The signal user clusters can be combined with the phrase inputs for a model of a translation engine. This will cause the training to further encode the layers of the neural network to provide the output based on the user characteristics indicated by the signal user cluster. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
receive a second user input in the source language for translation into a target language(Col 3, Ln 51-53, employ a trained user-signal cluster translation engine in the translation of a new content item); 
determine, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 3, Ln 55-62,The translation system can obtain.. characteristic values… embedding encoding the values… new content item into…vectors. Col 4, Ln 4-10, The translation system can then provide, as input to the user-signal cluster translation engine, the…characteristic values and the language input conversion for the content item. Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language. This limitation is being interpreted as the adaptive neural network being part/all of the translation NN, which takes in the fusion vector and outputs the translation. Therefore, identifying from the fusion vector, what text is being translated, and what are the characteristic values(context vector) being used to assist, is part of the NN’s translation process); 
decode the second user input feature vector, based on the source language and the target language, into a target language output(Col 4, Ln 8-10, Based on the training of the user-signal cluster translation engine, it can then provide one or more most-probable translations of the content item in an output language); 
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 16:
Claim 16 contains similar limitations as Claim 2 and is therefore rejected for the same reasons.

Claims 3, 4, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Mizushima as applied to claim 1 above, and further in view of Pino et al. (US 20170185583 A1).
Regarding Claim 3:
The combination of Zhang and Mizushima teaches the method of claim 1, wherein the set of contextual data includes a set of users, a set of demographic data for each user within the set of users(Col 9, Ln 1-6, for each training item… obtain characteristics of author of the content item).
The combination of Zhang and Mizushima does not teach a dialect of the target language, and a dialect of the source language.
In the same field of machine translation Pino teaches a dialect of the target language, and a dialect of the source language(Abstract Ln 14-15, author specific language model or reader specific language model. Para. [0012] Ln 3-8, language as used herein…can be a dialect).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima, with the author and reader dialects of Pino, as it can improve language processing results(Abstract Ln 1-3).

Regarding Claim 4:
The combination of Zhang, Mizushima and Pino teaches the method of claim 3, wherein the set of demographic data for each user includes an age, a linguistic gender, an education level, a familiarity level, and a familial relationship(Col 10, Ln 35-40, age, gender, level of education, region, languages identified as ones the author is facile with, relationship status).
The combination of Zhang, Mizushima and Pino does not teach a set of cultural information.
In the same field of machine translation Pino teaches a set of cultural information (Abstract Ln 14-15, author specific language model. Para. [0012] Ln 3-8, language as used herein…can be a dialect).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima, with the author dialects of Pino, as it can improve language processing results(Abstract Ln 1-3).

Regarding Claim 11:
Claim 11 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Regarding Claim 12:
Claim 12 contains similar limitations as Claim 4 and is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 3 and is therefore rejected for the same reasons.

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 4 and is therefore rejected for the same reasons.

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Mizushima and Pino as applied to claim 4 above, and further in view of Sennrich et al. “Controlling Politeness in Neural Machine Translation via Side Constraints”.

Regarding Claim 5:
The combination of Zhang, Mizushima and Pino teaches the method of claim 4, but does not teach wherein the demographic data for each user includes a language formality level.
Sennrich teaches wherein the demographic data for each user includes a language formality level(Abstract, Ln 8-11, In this paper we perform pilot study to control honorifics in neural machine translation via side constrains).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang, Mizushima and Pino with the honorifics side constraints of Sennrich, as it allows for politeness to be translated when languages without honorifics are involved(Abstract, Ln 1-11).

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 5 and is therefore rejected for the same reasons.

Regarding Claim 19:
Claim 19 contains similar limitations to Claim 5 and is therefore rejected for the same reasons.

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Mizushima as applied to claim 1 above, and further in view of McCann et al. (WO 2018213763 A1).

Regarding Claim 6:
The combination of Zhang and Mizushima teaches the method of claim 1, but does not teach wherein decoding the second user input feature vector includes Long Short Term Memory techniques.
In the same field of machine translation, McCann teaches wherein decoding the second user input feature vector includes Long Short Term Memory techniques(Para. [0039], Ln 25-27, For machine translation, the MT-LSTM supplies context for an attentional decoder).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima, with the LSTM of McCann, as LSTMs are capable of handling long word sequences(Para. [0038], Ln 5-6).

Regarding Claim 14:
Claim 14 contains similar limitations as Claim 6 and is therefore rejected for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations to Claim 6 and is therefore rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658